Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on July 14, 2022 in response to the Office Action of April 15, 2022 is acknowledged and has been entered. Claims 1, 11 and 18-19 have been amended. Claims 16-17 have been cancelled. Claims 20 and 22 are new. Claims 1, 3, 4, 11, 14 and 18-21 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 14, 2022 has been entered.
Response to Amendment
The claim objections to claims 1, 11 and 16 are now withdrawn in view of the amendment.
Applicant's arguments with respect to claims 1, 3, 4, 11, 14 and 18-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1, 3, 4, 11, 14 and 16-19 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	Misnumbered claim 22 has been renumbered 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, in view of Fang (U.S. Pub. No. US 2016/0315816 A1), and in further view of Phillips et al. (U.S. Pub. No. US 2012/0114313 A1), herein referred to as Phillips.
In regard to claim 1, Lynn teaches an automated process executed by a computer system (e.g. an information cataloging system – para. [0101]) comprising a processor and an interface to a network (FIG. 11; “... FIG. 11 illustrates an example computing system that can be used to implement one or more components of the information cataloging method and system ... There may be one or more processors 1102 ... and/or communicated via a wired or wireless network link 1114 on a carrier signal ...” - para. [0101]), wherein the automated process comprises:
	receiving, from a client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) via the network, a message comprising a data structure (e.g. a JSON data structure – para. [0096]) that references a plurality of data fields in a database (e.g. receiving a query in JSON format containing various contact fields in a database; FIG. 2; FIG. 9; “… The information cataloging system saves each of these observation points 102-108 in one or more databases …” – para. [0031]; “... The client system 202 generates queries using the information from the business card. In one implementation, the query may be as simple as a request to find all information that may be found about the individual identified by the business card ...” - para. [0043]; “… The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server …” – para. [0048]; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format ... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query …” - para. [0096]); 
	for each of the plurality of data fields in the data structure (e.g. the contact fields in the query – para. [0096]), the computer system placing a query to the database to obtain a response to the query from the database, wherein each of responses from the database comprises information obtained from one of the plurality of data fields in the database received in response to one of queries placed by the computer system (e.g. querying each contact field in the database from the Query Processor/traversal and response module in the information cataloging system and obtaining results corresponding to each contact field; FIG. 2; FIG. 9; “... The information cataloging system 200 also includes a remote procedure call (RPC) module 206 that breaks down the query generated by the client system 202 ...” - para. [0044]; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. ...” - para. [0048]; “... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]); …;
	combining, by the computer system, the information from each of the responses from the database into a single hybrid data structure comprising data for each of the plurality of data fields referenced in the data structure received from the client device (e.g. combining the search responses in a JSON data structure containing the various contact fields corresponding to the contact fields in the JSON data structure in the received query; Examiner notes that the claim limitation ‘hybrid data structure’ is recited extensively in the specification, such as ‘a hybrid structure is created that allows for multiple data fields to be combined into a single entity that can be passed across the network’ (para. [0006]) and ‘The hybrid structure may be implemented using, for example, JavaScript Object Notation (JSON) or the like, with one or more data fields populated with arrays or lists of data as appropriate’ (para. [0020]). Lynn teaches the ‘hybrid data structure’ with reciting a standardized format such as a JSON data structure which is used to combine all results of the query and sent to the client system (Lynn, para. [0049] and [0099]); FIG. 2; FIG. 9; “... The traversal and response module 208 generates the results in response to the query remote procedure call submitted by the RPC module 206 and returns the results to the client system 202 ... the traversal and response module 208 may merge all results of the query and send a combined response to the client system 202 ...” - para. [0049]; “... The contact fields are then sent to a filter 910 where data elements are filtered out ... The filtered data is returned to the Query Processor 904 ...” - para. [0098]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), …, wherein the single hybrid data structure is a JavaScript Object Notation (JSON) data structure (e.g. returning the data in a JSON data structure – para. [0099]) processed by a middleware component (e.g. a Query Processor – para. [0096]) of the computer system (e.g. the information cataloging system; FIG. 9; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format … The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]); and
	transmitting the single hybrid data structure comprising the information from each of the responses from the database to the client device (e.g. sending the combined search responses for various contact fields in a JSON data structure to the client system from the Query Processor/traversal and response module in the information cataloging system; FIG. 2; FIG. 9; “... the client system 202 gets all the information that is generated in response to the query ... the traversal and response module 208 may merge all results of the query and send a combined response to the client system 202 …” - para. [0049]; “... The contact fields are then sent to a filter 910 where data elements are filtered out ... The filtered data is returned to the Query Processor 904 ...” - para. [0098]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), …
	 Lynn does not explicitly teach, but Dumitru teaches checking, by the computer system (e.g. a system 600 – para. [0050]), each of the responses received from the database to identify one or more errors (e.g. the system checking the inconsistent results from the query statements such as no data being returned from the data store for certain data cells; FIG.6; “… Now turning to FIG. 6, a system 600 that facilitates return of data aggregated over one or more sets is illustrated … An interface component 602 receives statements relating to retrieving data from and/or updating data within a multi-dimensional structure 604 within a data store 606. The statements can include explicit reference to a plurality of sets within the multi-dimensional structure 604, wherein data within the sets is desirably aggregated. …” – para. [0050]; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]; also see para. [0033], [0035], [0048], [0049], [0063] and [0066] disclosing identifying situations that may cause inconsistent results from queries of the data store); …
	and wherein if the one or more errors are identified (e.g. no data being returned from the data store for certain data cells – para. [0053]), the combining comprises placing a predetermined value (e.g. null value – para. [0053]) in one or more data fields (e.g. the data cells with no data returned from the statement query – para. [0053]) of the single hybrid data structure (e.g. the aggregated data set – para. [0053]) corresponding to the one or more errors identified (FIG. 6; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values. Therefore, data can be aggregated over arbitrarily shaped subcubes without causing an error to be returned to a user. …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
	Lynn in view of Dumitru do not explicitly teach, but Fang teaches wherein the single hybrid data structure (e.g. the XML/JSON format file – para. [0048]) is transmitted from the middleware component (e.g. the Data Communication Server as exemplified in FIG. 4) of the computer system (e.g. the Information Platform System as exemplified in FIG. 4) to the client device (e.g. the Application Platform as exemplified in FIG. 4) as a single hypertext transfer protocol (HTTP) POST message via the network (FIG. 4; “… This invention introduces a system-a dictionary like computing system server online to connect IoT devices and their online Applications at run time …” – para. [0008]; “… Within the Function, System will deploy web services to obtain HTTP get request from the Application as XML/JSON format in which IoT device UID is included. According to the request, System uses HTTP post request to return a XML/JSON format file in which the function pointer(s), parameters' definition and holder are placed …” – para. [0048]; see also para. [0078]-[0080] disclosing the communication process between the System and the Application via HTTP get/post requests), and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru and further in view of Fang in order to incorporate a method to communicate the database query results with an application program via a standardized format such as JSON and protocol such as HTTP over a network as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru and Fang disclose the features of managing communications to the database. Such incorporation would facilitate the communication between web service enabled applications and computer/devices on the network via common data formats and protocols (Fang, para. [0077]).
	Lynn teaches wherein the single hybrid data structure comprises one or more data fields (e.g. using the JSON data structure to transmit data fields to a client describing contact information – para. [0096], [0099]). Lynn in view of Dumitru and further in view of Fang do not explicitly teach, but Phillips teaches resume point records that could be combined in the one or more data fields of the JSON data structure and the resume point records describing user configuration data associated with a media streaming application executed by the client device, and wherein the user configuration data comprises2 4855-5469-8279, v. 1information describing resume points in a plurality of previously-viewed media programs (FIG. 3; FIG. 4; Examiner notes that Phillips discloses sending a response including multiple resume points associating with one media item to the user, Lynn discloses combining the responses from multiple queries/requests into the corresponding data fields of a single response (JSON structure), therefore combining Lynn’s one or more data fields of the JSON structure with Phillips' multiple requests with corresponding responses containing multiple resume points for multiple media items would further provide for a more efficient overall system where multiple responses are combined into a single response; “… a ‘resume point’ is a location in a media item at which a user has paused or stopped the play of the media item …” – para. [0027]; “… Media broker 12 searches the one or more resume point records 52 and retrieves all resume point records 52 with a content id 54 or GUID 60 matching the received media item identifier and a user id 58 matching at least one of the authenticated viewers (steps 270 and 280). As used herein, when a record entry for a resume point record 52 includes a user identifier and a media item identifier, the one or more resume points included in the resume point record entry 52 are ‘associated’ with the user identifier and the media item identifier. Media broker 12 then proceeds to send information regarding one or more retrieved resume points to the renderer 14 (step 290) …” – para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Phillips in order to incorporate a method to search and send resume point records of media items to the media viewers as disclosed by Phillips. One of ordinary skilled in the art would have been motivated because such incorporation would enable the viewers resuming viewing their previously viewed media content from where it was stopped (Phillips, para. [0003]).
In regard to claim 3, Lynn does not explicitly teach, but Dumitru teaches wherein the middleware component (e.g. the execution engine – para. [0050]) inserts the predetermined value (e.g. null value – para. [0053]) into each data field (e.g. the data cell with no data returned from the statement query – para. [0053]) of the hybrid data structure (e.g. the aggregated data set – para. [0053]) that corresponds to the one or more errors (e.g. no data being returned from the data store for certain data cells – para. [0053]) identified (FIG. 6; “… An execution engine 608 receives the statements and is utilized to execute the statements against the multi-dimensional structure …” – para. [0050]; “… The aggregation component 612 can perform the requested data aggregations according to various rules … with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
In regard to claim 4, Lynn does not explicitly teach, but Dumitru teaches wherein the predetermined value is a NULL value (FIG. 6; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
In regard to claim 11, Lynn teaches a data processing system (e.g. an information cataloging system – para. [0101]) comprising a processor, a non-transitory storage and an interface to a network (FIG. 11; “... FIG. 11 illustrates an example computing system that can be used to implement one or more components of the information cataloging method and system ... There may be one or more processors 1102 ... The described technology is optionally implemented in software devices loaded in memory 1108, stored on a configured DVD/CD-ROM 1110 or storage unit 1112, and/or communicated via a wired or wireless network link 1114 on a carrier signal ...” - para. [0101]), wherein the data processing system comprises:
	a database management system that manages a database of information stored on the non-transitory storage (FIG. 2; FIG. 11; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server ...” - para. [0048]; “... A general-purpose computer system 1100 is capable of executing a computer program product to execute a computer process ...” - para. [0101]; “... Computer program products containing mechanisms to effectuate the systems and methods in accordance with the described technology may reside in the memory section 1104, on a disk storage unit 1112, or on the DVD/CD-ROM medium 1110 of such a system 1100, or external storage devices made available via a cloud computing architecture with such computer program products including one or more database management products ...” - para. [0102]); 
	a web server that receives requests for database information from a client device via the network interface (FIG. 10; “... A server 1206 hosts the system for information cataloging. In an alternate implementation, the server 1206 also hosts a website or an application that users visit to access the system for information cataloging ... The user devices 1204, the server 1206, the cloud 1208, as well as other resources connected to the communications network 1202 access one or more of servers 1210, 1212, and 1214 for getting access to one or more websites, applications, web service interfaces, etc., that are used in information cataloging ...” - para. [0105]); and 
	a middleware component (e.g. a Query Processor – para. [0096]) that responds to the requests received from the client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) by placing, for each of the requests, a plurality of queries to the database management system (e.g. receiving queries from the client system and querying each contact field in the database; FIG. 2; FIG. 9; “... The client system 202 generates queries using the information from the business card. In one implementation, the query may be as simple as a request to find all information that may be found about the individual identified by the business card ...” - para. [0043]; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]), wherein each of the plurality of queries placed by the middleware component corresponds to a single item of information in the database referenced by the requests received from the client device (e.g. each of the contact fields in the query requested from the client system; FIG. 9; “... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]), and wherein the middleware component is further configured to combine all of the single items of information received from the plurality of queries to the database into a single hybrid data structure that is a JavaScript Object Notation (JSON) data structure for transmission to the client device … via the network (e.g. combining the search responses for each contact field in a JSON data structure and sending the combined search responses in a JSON data structure to the client system; FIG. 2; FIG. 9; “... The traversal and response module 208 generates the results in response to the query remote procedure call submitted by the RPC module 206 and returns the results to the client system 202 ... the traversal and response module 208 may merge all results of the query and send a combined response to the client system 202 ...” - para. [0049]; “... The contact fields are then sent to a filter 910 where data elements are filtered out ... The filtered data is returned to the Query Processor 904 ...” - para. [0098]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), …
	Lynn does not explicitly teach, but Dumitru teaches wherein the middleware component (e.g. the execution engine – para. [0050]) is further configured to indicate an error in one or more of the single items of information received from the plurality of queries (e.g. checking the inconsistent results from the query statements such as no data being returned from the data store for certain data cells – para. [0053]) into the single hybrid data structure (e.g. the aggregated data set – para. [0053]) using a predetermined value (e.g. null value – para. [0053]) in a data field (e.g. the data cells with no data returned from the statement query – para. [0053]) of the single hybrid data structure that corresponds to the error (FIG. 6; “… An execution engine 608 receives the statements and is utilized to execute the statements against the multi-dimensional structure …” – para. [0050]; “… The aggregation component 612 can perform the requested data aggregations according to various rules … with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
	Lynn in view of Dumitru do not explicitly teach, but Fang teaches a JSON data structure for transmission from the middleware component (e.g. the Data Communication Server as exemplified in FIG. 4) to the client device (e.g. the Application Platform as exemplified in FIG. 4) as a single hypertext transfer protocol (HTTP) POST message (FIG. 4; “… This invention introduces a system-a dictionary like computing system server online to connect IoT devices and their online Applications at run time …” – para. [0008]; “… Within the Function, System will deploy web services to obtain HTTP get request from the Application as XML/JSON format in which IoT device UID is included. According to the request, System uses HTTP post request to return a XML/JSON format file in which the function pointer(s), parameters' definition and holder are placed …” – para. [0048]; see also para. [0078]-[0080] disclosing the communication process between the System and the Application via HTTP get/post requests).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru and further in view of Fang in order to incorporate a method to communicate the database query results with an application program via a standardized format such as JSON and protocol such as HTTP over a network as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru and Fang disclose the features of managing communications to the database. Such incorporation would facilitate the communication between web service enabled applications and computer/devices on the network via common data formats and protocols (Fang, para. [0077]).
	Lynn teaches wherein the single hybrid data structure comprises one or more data fields (e.g. using the JSON data structure to transmit data fields to a client describing contact information – para. [0096], [0099]). Lynn in view of Dumitru and further in view of Fang do not explicitly teach, but Phillips teaches resume point records that could be combined in the one or more data fields of the JSON data structure and the resume point records describing user configuration data associated with a media streaming application executed by the client device, and wherein the user configuration data comprises 24855-5469-8279, v. 1information describing resume points in a plurality of previously-viewed media programs (FIG. 3; FIG. 4; Examiner notes that Phillips discloses sending a response including multiple resume points associating with one media item to the user, Lynn discloses combining the responses from multiple queries/requests into the corresponding data fields of a single response (JSON structure), therefore combining Lynn’s one or more data fields of the JSON structure with Phillips' multiple requests with corresponding responses containing multiple resume points for multiple media items would further provide for a more efficient overall system where multiple responses are combined into a single response; “… a ‘resume point’ is a location in a media item at which a user has paused or stopped the play of the media item …” – para. [0027]; “… Media broker 12 searches the one or more resume point records 52 and retrieves all resume point records 52 with a content id 54 or GUID 60 matching the received media item identifier and a user id 58 matching at least one of the authenticated viewers (steps 270 and 280). As used herein, when a record entry for a resume point record 52 includes a user identifier and a media item identifier, the one or more resume points included in the resume point record entry 52 are ‘associated’ with the user identifier and the media item identifier. Media broker 12 then proceeds to send information regarding one or more retrieved resume points to the renderer 14 (step 290) …” – para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Phillips in order to incorporate a method to search and send resume point records of media items to the media viewers as disclosed by Phillips. One of ordinary skilled in the art would have been motivated because such incorporation would enable the viewers resuming viewing their previously viewed media content from where it was stopped (Phillips, para. [0003]).
In regard to claim 14, Lynn does not explicitly teach, but Dumitru teaches wherein the predetermined value is a NULL value (FIG. 6; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, in view of Fang (U.S. Pub. No. US 2016/0315816 A1), in view of Phillips et al. (U.S. Pub. No. US 2012/0114313 A1), herein referred to as Phillips, and in further view of Grady et al. (U.S. Patent No. US 10,607,086 B1), herein referred to as Grady.
In regard to claim 18, Lynn in view of Dumitru and further in view of Fang do not explicitly teach, but Phillips teaches …, wherein each resume point ... is described by a program identifier (e.g. a content id or a GUID for the paused media item – para. [0042]) and a time identifier (e.g. the resume point in the resume point record – para. [0042]) representing a presentation time stamp of the resume point (FIG. 3; “… Exemplary data fields of resume point record 52 may include (1) a content id 54 for identifying a media item that was paused … ( 4) a globally unique identifier (GUID) 60 for identifying the paused media item, ( 5) a resume point 62 identifying where in the media item the resume point occurred and from where playback is to resume …” – para. [0042]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Phillips in order to incorporate a method to search and send resume point records of media items to the media viewers as disclosed by Phillips. One of ordinary skilled in the art would have been motivated because such incorporation would enable the viewers resuming viewing their previously viewed media content from where it was stopped (Phillips, para. [0003]).
	Lynn in view of Dumitru in view of Fang and further in view of Phillips teach the resume point records being combined in the data fields of the JSON data structure. Lynn in view of Dumitru in view of Fang and further in view of Phillips do not explicitly teach, but Grady teaches wherein the resume points of previously viewed media programs (e.g. the data records in the JSON data structure – col. 10, ll. 30-39) are arranged in an array structure, … (e.g. the data records arranged in an array data structure being able to put in the JSON object; “… the response object generation component 335 generates a JavaScript Object Notation (JSON) object containing a mapping between frames and content entities (e.g., an array or other data structure for each content entity, containing a time offset value for each frame containing a depiction of the respective content entity) …” - col. 10, ll. 30-39).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang in view of Phillips and further in view of Grady in order to incorporate an array data structure to organize the collection of the content delivery information as disclosed by Grady. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the content delivery (Grady, col. 10, ll. 40-52).
In regard to claim 20, Lynn teaches a data processing system (e.g. an information cataloging system – para. [0101]) comprising a processor, a non-transitory storage and an interface to a network (FIG. 11; “... FIG. 11 illustrates an example computing system that can be used to implement one or more components of the information cataloging method and system ... There may be one or more processors 1102 ... The described technology is optionally implemented in software devices loaded in memory 1108, stored on a configured DVD/CD-ROM 1110 or storage unit 1112, and/or communicated via a wired or wireless network link 1114 on a carrier signal ...” - para. [0101]), wherein the data processing system comprises:
	a database management system that manages a database of information stored on the non-transitory storage (FIG. 2; FIG. 11; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server ...” - para. [0048]; “... A general-purpose computer system 1100 is capable of executing a computer program product to execute a computer process ...” - para. [0101]; “... Computer program products containing mechanisms to effectuate the systems and methods in accordance with the described technology may reside in the memory section 1104, on a disk storage unit 1112, or on the DVD/CD-ROM medium 1110 of such a system 1100, or external storage devices made available via a cloud computing architecture with such computer program products including one or more database management products ...” - para. [0102]); 
	a web server that receives requests for database information from a client device via the network interface (FIG. 10; “... A server 1206 hosts the system for information cataloging. In an alternate implementation, the server 1206 also hosts a website or an application that users visit to access the system for information cataloging ... The user devices 1204, the server 1206, the cloud 1208, as well as other resources connected to the communications network 1202 access one or more of servers 1210, 1212, and 1214 for getting access to one or more websites, applications, web service interfaces, etc., that are used in information cataloging ...” - para. [0105]); and 
	a middleware component (e.g. a Query Processor – para. [0096]) that responds to the requests received from the client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) by placing, for each of the requests, a plurality of queries to the database management system (e.g. receiving queries from the client system and querying each contact field in the database; FIG. 2; FIG. 9; “... The client system 202 generates queries using the information from the business card. In one implementation, the query may be as simple as a request to find all information that may be found about the individual identified by the business card ...” - para. [0043]; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]), wherein each of the plurality of queries placed by the middleware component corresponds to a single item of information in the database referenced by the requests received from the client device (e.g. each of the contact fields in the query requested from the client system; FIG. 9; “... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]), and wherein the middleware component is further configured to combine all of the single items of information received from the plurality of queries to the database into a single hybrid data structure that is a JavaScript Object Notation (JSON) data structure for transmission to the client device … via the network (e.g. combining the search responses for each contact field in a JSON data structure and sending the combined search responses in a JSON data structure to the client system; FIG. 2; FIG. 9; “... The traversal and response module 208 generates the results in response to the query remote procedure call submitted by the RPC module 206 and returns the results to the client system 202 ... the traversal and response module 208 may merge all results of the query and send a combined response to the client system 202 ...” - para. [0049]; “... The contact fields are then sent to a filter 910 where data elements are filtered out ... The filtered data is returned to the Query Processor 904 ...” - para. [0098]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), …
	Lynn does not explicitly teach, but Dumitru teaches wherein the middleware component (e.g. the execution engine – para. [0050]) is further configured to indicate an error in one or more of the single items of information received from the plurality of queries (e.g. checking the inconsistent results from the query statements such as no data being returned from the data store for certain data cells – para. [0053]) into the single hybrid data structure (e.g. the aggregated data set – para. [0053]) using a predetermined value (e.g. null value – para. [0053]) in a data field (e.g. the data cells with no data returned from the statement query – para. [0053]) of the single hybrid data structure that corresponds to the error (FIG. 6; “… An execution engine 608 receives the statements and is utilized to execute the statements against the multi-dimensional structure …” – para. [0050]; “… The aggregation component 612 can perform the requested data aggregations according to various rules … with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
	Lynn in view of Dumitru do not explicitly teach, but Fang teaches a JSON data structure for transmission from the middleware component (e.g. the Data Communication Server as exemplified in FIG. 4) to the client device (e.g. the Application Platform as exemplified in FIG. 4) as a single hypertext transfer protocol (HTTP) POST message (FIG. 4; “… This invention introduces a system-a dictionary like computing system server online to connect IoT devices and their online Applications at run time …” – para. [0008]; “… Within the Function, System will deploy web services to obtain HTTP get request from the Application as XML/JSON format in which IoT device UID is included. According to the request, System uses HTTP post request to return a XML/JSON format file in which the function pointer(s), parameters' definition and holder are placed …” – para. [0048]; see also para. [0078]-[0080] disclosing the communication process between the System and the Application via HTTP get/post requests).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru and further in view of Fang in order to incorporate a method to communicate the database query results with an application program via a standardized format such as JSON and protocol such as HTTP over a network as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru and Fang disclose the features of managing communications to the database. Such incorporation would facilitate the communication between web service enabled applications and computer/devices on the network via common data formats and protocols (Fang, para. [0077]).
	Lynn teaches wherein the single hybrid data structure comprises data fields (e.g. using the JSON data structure to transmit data fields to a client describing contact information – para. [0096], [0099]). Lynn in view of Dumitru and further in view of Fang do not explicitly teach, but Phillips teaches resume point records that could be combined in the one or more data fields of the JSON data structure and the resume point records describing user configuration data associated with a media streaming application executed by the client device, and wherein the user configuration data comprises 2… 4855-5469-8279, v. 1information describing resume points in each of a plurality of previously-viewed media programs (FIG. 3; FIG. 4; Examiner notes that Phillips discloses sending a response including multiple resume points associating with one media item to the user, Lynn discloses combining the responses from multiple queries/requests into the corresponding data fields of a single response (JSON structure), therefore combining Lynn’s one or more data fields of the JSON structure with Phillips’ multiple requests with corresponding responses containing multiple resume points for multiple media items would further provide for a more efficient overall system where multiple responses are combined into a single response; “… a ‘resume point’ is a location in a media item at which a user has paused or stopped the play of the media item …” – para. [0027]; “… Media broker 12 searches the one or more resume point records 52 and retrieves all resume point records 52 with a content id 54 or GUID 60 matching the received media item identifier and a user id 58 matching at least one of the authenticated viewers (steps 270 and 280). As used herein, when a record entry for a resume point record 52 includes a user identifier and a media item identifier, the one or more resume points included in the resume point record entry 52 are ‘associated’ with the user identifier and the media item identifier. Media broker 12 then proceeds to send information regarding one or more retrieved resume points to the renderer 14 (step 290) …” – para. [0049]), and wherein each resume point ... is described by a program identifier (e.g. a content id or a GUID for the paused media item – para. [0042]) and a time identifier (e.g. the resume point in the resume point record – para. [0042]) representing a presentation time stamp of the resume point (FIG. 3; “… Exemplary data fields of resume point record 52 may include (1) a content id 54 for identifying a media item that was paused … ( 4) a globally unique identifier (GUID) 60 for identifying the paused media item, ( 5) a resume point 62 identifying where in the media item the resume point occurred and from where playback is to resume …” – para. [0042]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Phillips in order to incorporate a method to search and send resume point records of media items to the media viewers as disclosed by Phillips. One of ordinary skilled in the art would have been motivated because such incorporation would enable the viewers resuming viewing their previously viewed media content from where it was stopped (Phillips, para. [0003]).
	Lynn in view of Dumitru in view of Fang and further in view of Phillips teach the resume point records being combined in the data fields of the JSON data structure. Lynn in view of Dumitru in view of Fang and further in view of Phillips do not explicitly teach, but Grady teaches an array of information describing resume points (e.g. the data records arranged in an array data structure being able to put in the JSON object; Examiner notes that the resume point records disclosed in Phillips are considered as the data records; “… the response object generation component 335 generates a JavaScript Object Notation (JSON) object containing a mapping between frames and content entities (e.g., an array or other data structure for each content entity, containing a time offset value for each frame containing a depiction of the respective content entity) …” - col. 10, ll. 30-39).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang in view of Phillips and further in view of Grady in order to incorporate an array data structure to organize the collection of the content delivery information as disclosed by Grady. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the content delivery (Grady, col. 10, ll. 40-52).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, in view of Fang (U.S. Pub. No. US 2016/0315816 A1), in view of Phillips et al. (U.S. Pub. No. US 2012/0114313 A1), herein referred to as Phillips, and in further view of Maughan et al. (U.S. Pub. No. US 2019/0325114 A1), herein referred to as Maughan.
In regard to claim 19, Lynn in view of Dumitru in view of Fang and further in view of Phillips do not explicitly teach, but Maughan teaches wherein the user configuration data (e.g. the media guidance data – para. [0074]) further comprises favorite media programs (e.g. favorite channel selections – para. [0081]) and parental controls (e.g. parental control settings; FIG. 7; “... One of the functions of the media guidance application is to provide media guidance data to users ... " - para. [0074]; “... The media guidance application may be personalized based on a user's preferences ... Customization of the media guidance application may be made in accordance with a user profile. The customizations may include varying presentation schemes ... aspects of content listings displayed (e.g. ... user-specified broadcast channels based on favorite channel selections ...) ... parental control settings ...” - para. [0081]; “... System 700 includes content source 716 and media guidance data source 718 coupled to communications network 714 ...” - para. [0101]; “... guidance data from media guidance data source 718 may be provided to users’ equipment using a client-server approach ...” - para. [0104]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang in view of Phillips and further in view of Maughan in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Maughan. One of ordinary skilled in the art would have been motivated because such incorporation would improve the user experience and efficiency of accessing media assets (Maughan, para. [0003]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, in view of Fang (U.S. Pub. No. US 2016/0315816 A1), in view of Phillips et al. (U.S. Pub. No. US 2012/0114313 A1), herein referred to as Phillips, in view of Grady et al. (U.S. Patent No. US 10,607,086 B1), herein referred to as Grady, and in further view of Maughan et al. (U.S. Pub. No. US 2019/0325114 A1), herein referred to as Maughan.
In regard to claim 21, Lynn in view of Dumitru in view of Fang in view of Phillips and further in view of Grady do not explicitly teach, but Maughan teaches wherein the user configuration data (e.g. the media guidance data – para. [0074]) described in the single hybrid data structure further comprises favorite media programs (e.g. favorite channel selections – para. [0081]) and parental controls (e.g. parental control settings; FIG. 7; “... One of the functions of the media guidance application is to provide media guidance data to users ... " - para. [0074]; “... The media guidance application may be personalized based on a user's preferences ... Customization of the media guidance application may be made in accordance with a user profile. The customizations may include varying presentation schemes ... aspects of content listings displayed (e.g. ... user-specified broadcast channels based on favorite channel selections ...) ... parental control settings ...” - para. [0081]; “... System 700 includes content source 716 and media guidance data source 718 coupled to communications network 714 ...” - para. [0101]; “... guidance data from media guidance data source 718 may be provided to users’ equipment using a client-server approach ...” - para. [0104]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang in view of Phillips in view of Grady and further in view of Maughan in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Maughan. One of ordinary skilled in the art would have been motivated because such incorporation would improve the user experience and efficiency of accessing media assets (Maughan, para. [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCoy et al., US 2014/0258445 A1. This reference discloses that the status information shared among devices and a server includes resume points (McCoy, para. [0024]).
Rosenthal et al., US 2017/0091680 A1. This reference discloses that data source returns a combined result set for a query (Rosenthal, para. [0061]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448